Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stabilize a hiding power of the casting slurry over time,” in claim 1 is a relative term which renders the claim indefinite. The term “stabilize a hiding power of the casting slurry over time,” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear that the hiding power is stabilized over how long ? one day? 10 days or years?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8,11-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by “Comparative study of different routes of particulate processing on the characteristics of alumina functionally graded microfilter/membrane supports” to FALAMAKI et al. Volume 280, Issues 1–2, 1 September 2006, Pages 899-910
Regarding claims 1, 3, 7, 11 and 16, FALAMAKI et al. discloses that all experiments have been performed using an alpha-alumina powder (Zn-203, MARTOXID) with 99.3 wt.% alumina, specific surface area of 1.8 m2 g−1, cut off diameter of 1.2 μm and the following particle size distribution: 95 wt.% < 3.5 μm, 85 wt.% < 2.5 μm, 45 wt.% < 1.0 μm, 30 wt.% < 0.5 μm and 20 wt.% < 0.3 μm. The typical analysis of the impurities of the alumina powder is: SiO2 0.01–0.03, Fe2O3 0.01–0. TiO2 0.005, P2O5 0.003, CaO 0.35–0.50 and Na2O 0.2 wt.%. Stable slips containing 10 wt.% alumina and proper amounts of Tiron (C6H4O8S2Na2·H2O) dispersant (Acros) and PVA (average number molecular weight: 72,000, degree of hydrolisation > 98 wt.%, Merck) binder had been prepared according to the following route: (1) Alumina, distilled water and Tiron were introduced in a planetary mill and milled for 20 min (2) around 10 cm3, 2 wt.% PVA solution was added to the resultant mixture (3) the mixture was milled another 20 min in the planetary mill. Zirconia balls were used to minimize impurity introduction during the wet milling step. For the sedimentation tests, slips containing 6.7, 8.5, 10.0, 11.2 and 15 mg Tiron per 10 g alumina powder had been prepared. The height of sediment with time was recorded. Native pH (≈7) was used in all cases. Thus, the prior art discloses a slip composition comprising alumina, water and Tiron (0.0067%-0.015%). The alumina with size of less than 1 micron is read on the colloidal alumina (read on the claimed binder). See Experimental.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to be expected from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
	Regarding claim 2, Tiron has 6 carbons.
	Regarding claims 8 and 12, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 15, FALAMAKI et al. that PVA solution is used. See Experimental.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 7 – 8, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4812428.
Regarding claims 1 – 3, 7 – 8, and 12, US4812428 discloses that a slurry comprises from about 58 to about 68 weight percent of ball clay(read on the alumino-silicate based material), from about 42 to about 32 weight percent of water, from about 50 to about 650 parts per million (by dry weight of ball clay) of soluble sulfate ion, and from about 0.01 to about 1.0 percent of organic polyelectrolyte (weight of active ingredient by weight of dry ball clay) with a molecular weight of from about 1400 to about 6000 and sodium silicate(read on the binder). The polyelectrolyte is a polyacrylate such as Colloid 211(read on the surfactant). See abstract; col.22, lines 51-52; col. 24, lines 20-21; col.30, line 40. Thus the content of sodium polyacrylate can be 0.01% *(58-68)%, which is in the claimed range.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to be followed from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 7, US4812428 discloses using from about 0.01 to about 1.0 percent of organic polyelectrolyte (weight of active ingredient by weight of dry ball clay) with a molecular weight of from about 1400 to about 6000 and sodium silicate (read on the binder). The polyelectrolyte is a polyacrylate such as Colloid 211(read on the surfactant). See abstract; col.22, lines 51-52; col. 24, lines 20-21; col.30, line 40.
Thus the content of sodium polyacrylate is 0.01% *(58-68)%, which is in the claimed range.
Regarding claim 8, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, US4812428 discloses that ball clay provides kaolinite and other minor minerals as the smallest size particles in the body, including the major portion of the colloidal fraction of the assembled particle size distribution. See col.1, line 65-col.2, line 5.
Regarding claim 12, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 13, US4812428 discloses that a slurry comprises from about 58 to about 68 weight percent of ball clay(read on the alumino-silicate based material), from about 42 to about 32 weight percent of water, from about 50 to about 650 parts per million (by dry weight of ball clay) of soluble sulfate ion, and from about 0.01 to about 1.0 percent of organic polyelectrolyte (weight of active ingredient by weight of dry ball clay) with a molecular weight of from about 1400 to about 6000 and sodium silicate(read on the binder). The polyelectrolyte is a polyacrylate such as Colloid 211(read on the surfactant). See abstract; col.22, lines 51-52; col. 24, lines 20-21; col.30, line 40. Thus the content of sodium polyacrylate can be about 0.01% *(58-68) %. Please note “about” permits some tolerate. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 15, US4812428 discloses that one or more polyacrylate resins are used as the organic polyelectrolyte. Suitable polyacrylate resins include, e.g., the alkali metal and ammonium salts of polycarboxylic acids such as, for example, polyacrylic acid, polymethacrylic acid, and the like. See col. 23, lines 60-65.
Claim(s) 1,3, 7-8, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150274601A1.
Regarding claims 1,3,7-8,12-13, US20150274601 discloses a sheet-forming composition may be prepared by combining inorganic particulate material, organic additives and optional solvent, typically water, in the appropriate amounts and mixing for a suitable period of time to obtain said sheet-forming composition. See [0088]).
The inorganic particulate material is ceramic-precursor materials, and combinations thereof. Suitable ceramic precursor materials include, but are not limited, alumina, aluminosilicate, nepheline syenite, feldspar, talc, mica, quartz, silica, titania, zirconia, zirconia silicate, wollastonite and et al. See [0063] and [0065].
During preparation of the sheet-forming composition, the inorganic particulate materials and organic additives may be combined with an amount of solvent. Advantageously, the solvent is water. The amount of solvent, e.g., water, may be from about 1 wt. % to about 50 wt. %, based on the total weight of the sheet-forming composition, for example, from about 6-50 wt. %, or from about 8-50 wt. %, or from about 5-45 wt. %, or from about 10-40 wt. %, or from about 15-35 wt. %, or from about 20-35 wt. %, or from about 25-35 wt. % of water may be added during preparation of the sheet-forming composition. See [0092]. 
The sheet-forming composition comprising inorganic particulate material comprises from about 60-100 wt. % inorganic particulate material, and from 0-40 wt. % organic additives, based on the total weight of the sheet-forming composition (excluding solvent, e.g., water). See [0060].
The sheet-forming composition comprises one or more mineral binders. Suitable mineral binder may be selected from the group including sodium silicates. Since these additives are inorganic the amount of mineral binder, when present, should be treated as making up part of the inorganic particulate material. See [0082].
The sheet-forming composition, e.g., ceramic precursor composition, may further comprise a deflocculating agent. Deflocculating agents that may be used in the present invention are commercially available from various sources known to the person skilled in the art. Examples for deflocculating agents suitable for the purposes of the present invention include sodium polyacrylate, which are typically used in the range of 0.001 wt. % to 5.0 wt. %, based on the total weight of the sheet-forming composition, for example, in the range of 0.001 wt. % to about 3.0 wt. %, or from about 0.001 to about 1.0 wt. %, or from about 0.001 to about 0.1 wt. %. See [0085].
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to be followed from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 11, the raw inorganic particulate materials such as  alumina are milled to obtain a sized inorganic particulate having a size  of 0.1 to 500 micron. See [0089]
Regarding claim 14, US20150274601 discloses a sheet-forming composition may be prepared by combining inorganic particulate material, organic additives and optional solvent, typically water, in the appropriate amounts and mixing for a suitable period of time to obtain said sheet-forming composition. See [0088]).
The amount of solvent, e.g., water, may be from about 1 wt. % to about 50 wt. %, based on the total weight of the sheet-forming composition
The sheet-forming composition comprising inorganic particulate material comprises from about 60-100 wt. % inorganic particulate material, and from 0-40 wt. % organic additives, based on the total weight of the sheet-forming composition (excluding solvent, e.g., water). See [0060].
The sheet-forming composition comprises one or more mineral binders. Suitable mineral binder may be selected from the group including sodium silicates. Since these additives are inorganic the amount of mineral binder, when present, should be treated as making up part of the inorganic particulate material. See [0082]. 
Thus, sodium silicate  amount  can be in the  claimed  range  of  19.8-39.8wt% of the sheet-forming  composition  comprising  water and  the  inorganic  particulate  material such as  alumina  can  be  in the  range  of  60-80wt% of the sheet-forming  composition  comprising  water.
Regarding claim 15, the organic additives comprise one or more dispersants selected from the group consisting of sulfonated naphthalene formaldehyde condensate (SNFC), polyelectrolytes such as polyacrylates and copolymers containing polyacrylate species, especially polyacrylate salts (e.g., sodium and aluminium optionally with a group II metal salt), sodium hexametaphosphates, non-ionic polyol, polyphosphoric acid, condensed sodium phosphate, non-ionic surfactants, alkanolamine and other reagents commonly used for this function. The dispersant may, for example, be selected from conventional dispersant materials commonly used in the processing and grinding of inorganic particulate materials. See [0084].

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
The applicant argues that the criticality of the claimed mass content of the surfactant in the slurry would not be obvious in view of the teachings of Kohut. The applicant argues that Kohut fails to teach that the mass content of the surfactant in the slurry is less than or equal to 0.01% as recited in Claim 7.
The Examiner respectfully submits that US4812428 discloses a slurry comprises from about 58 to about 68 weight percent of ball clay(read on the alumino-silicate based material), from about 42 to about 32 weight percent of water, from about 50 to about 650 parts per million (by dry weight of ball clay) of soluble sulfate ion, and from about 0.01 to about 1.0 percent of organic polyelectrolyte (weight of active ingredient by weight of dry ball clay) with a molecular weight of from about 1400 to about 6000 and sodium silicate(read on the binder). The polyelectrolyte is a polyacrylate such as Colloid 211(read on the surfactant). See abstract; col.22, lines 51-52; col. 24, lines 20-21; col.30, line 40. Thus the content of sodium polyacrylate can be 0.01% *(58-68)%, which is in the claimed range. The applicant argues the unexpected result of the instant application. The Examiner respectfully submits that the applicant must compare the instant application with the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Furthermore any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731